Title: From Benjamin Franklin to James Bowdoin, 13 December 1753
From: Franklin, Benjamin
To: Bowdoin, James


Dear Sir
Philada. Dec. 13. 1753
I receiv’d your Favour of the 12th ult. with the Law of your Province for Regulating the Indian Trade, for which I thank you, and for the Remarks that accompany it, which clearly evince the Usefulness of the Law, and I hope will be sufficient to induce our Assembly to follow your Example.
I have yet received no Particulars of the unhappy Gentleman’s Death at Petersburgh, (whose Fate I lament). One of the Papers says, that all the Letters from thence confirm the Account and mentions his Name (Professor Richmann) but nothing farther. No doubt we shall have a minute Account of the Accident with all its Circumstances, in some of the Magazines or the Transactions of the R. Society.
The Observation you made of the Sea Water emitting more and less Light in different Tracts pass’d thro’ by your Boat, is new; and your Manner of accounting for it ingenious. It is indeed very possible, that an extreamly small Animalcule, too small to be visible even by the best Glasses, may yet give a visible Light. I remember to have taken notice, in a Drop of Kennel Water magnify’d by the Solar Microscope to the Bigness of a Cart Wheel, there were Numbers of visible Animalculae of various Sizes swimming about; but I was sure there were likewise some which I could not see, even with that Magnifier; for the Wake they made in Swimming to and fro was very visible, tho’ the Body that made it was not so. Now if I could see the Wake of an invisible Animalcule, I imagine I might much more easily see its Light if it were of the luminous kind. For how small is the Extent of a Ship’s Wake, compar’d with that of the Light of her Lanthorn?
My Barometer will not show the luminous Appearance by agitating the Mercury in the Dark, but I think yours does. Please to try whether it will when agitated attract a fine Thread hung near the Top of the Tube.
As to the Answer to Nolet, if I were going on with it I should be extreamly glad of your peeping into it (as you say) now and then, that I might correct it by your Advice. The Materials in short Hints have been long collected and methodiz’d; they only want to be cloth’d with Expression. But soon after my Return from New England I receiv’d the enclos’d from Monsr. Dalibard, wherein he tells me that he is preparing an Answer not only to the Abbé, but to some others that have wrote against my Doctrine, which will be publish’d the Beginning of this Winter. This, with a good deal of Business, and a little natural Indolence, have made me neglect finishing my Answer till I shall see what is done by him. Perhaps it may then appear unnecessary for me to do any thing farther in it. And will not one’s Vanity be more gratify’d in seeing one’s Adversary confuted by a Disciple, than even by one’s self? I am, however, a little concern’d for Dalibard, when I find by his Letter, that he has been so far impos’d on by the Abbé’s confident Assertion that a charg’d Bottle plac’d on an Electric per se, loses its Electricity, as to attempt to account for it, when the Thing is absolutely not Fact. I have in answer wrote him my Sentiments on that and some other Particulars of the Abbé’s Book, which I hope will get to hand before his answer is published.
My Compliments to your good Lady and all Friends. Please to acquaint her, that her Kinsman, Mr. Edward Shippen, was married last Week to Miss Francis, Daughter to our Attorney General, a young Lady of Merit and Fortune. I am, with the greatest Esteem and Regard, Dear Sir, Your most obliged humble Servant
B Franklin
 Addressed: To  James Bowdoin Esqr  Boston  Free  B Franklin
Endorsed: Mr. Benja. Franklin’s Letter  Decr. 15. 1753

